

EXCLUSIVE OPTION TO PURCHASE


This EXCLUSIVE OPTION TO PURCHASE AGREEMENT (the “Agreement”) is dated as of May
9, 2011 by and among Energy Producers, Inc. a Nevada corporation, with its
principal office at 6564 Smoke Tree Lane, Scottsdale, AZ 85253 (the
“Company”)  and its parent, EGPI Firecreek, Inc., A Nevada corporation, of the
same address (the “Parent”), and TWL Investments a LLC, an Arizona limited
liability company, having a mailing address of 3415 W. Pershing Avenue, Phoenix,
Arizona 85029 (the “Optionee”), (all of whom may be collectively referred to as
the “Parties”).


RECITALS


WHEREAS, the Company is the owner of certain oil, gas and mineral leases;


WHEREAS, Optionee has provided funding to substantially improve the property
underlying such leases and, in consideration of such improvements, desires to
have the option to purchase the leases on the terms and conditions set forth
herein;
 
WHEREAS, the Board of Directors of the Company and the Parent have determined
that it is in the best interests of the Company and its stockholders to grant to
the Optionee an option to purchase in its entirety, the tangible property and
those oil, gas and mineral leases as described below.


AGREEMENT


NOW, THEREFORE, the parties agree as follows:


1.           Grant of Option.  On this 9th day of May in the year 2011, for good
and valuable consideration received, the sufficiency of which is hereby
acknowledged, the Company hereby grants to the Optionee, an option (the
“Option”‘) to purchase in their entirety, all rights, title and interest to the
oil, gas and mineral leases and equipment described in the hereto attached
Exhibit “A” (collectively, the Leases”) including any renewals, extensions, or
ratifications, and the oil and gas leasehold estates and related working
interests in the lands described on Exhibit “A” titled  “Assignment and Bill of
Sale” issued by Ginzoil, Inc. to  Energy Producers, Inc. recorded in volume
_____, page _____ of the real property records of Ward County, Texas, and in the
document entitled “Assignment, and Bill of Sale,” from Firecreek Petroleum, Inc.
to Ginzoil, Inc. and recorded in volume ___, page ____ of the real property
records of Ward County, Texas and in the document entitled “Assignment and Bill
of Sale” from Success Oil Co., Inc. to Firecreek Petroleum, Inc. and recorded in
volume 832, page 181 of the real property records of Ward County, Texas, and in
the document entitled “Agreement, Assignment, and Bill of Sale,” from Success
Oil Co., Inc. to Firecreek Petroleum, Inc., and recorded in volume 838, page 253
of the real property records of Ward County, Texas, on the terms and conditions
and for the considerations hereinafter set forth free and clear of any liens or
encumbrances.


2.           Purchase Price and Payment.


(a)           Upon the Optionee’s exercise of the Option herein granted, as full
consideration of the purchase price for the Leases above described, Optionee
shall assume all obligations of Company and/or Parent Company as may exist under


(i)           that certain Note and Agreement dated May 9, 2011between Company
and TWL Investments, a LLC, or its assigns;

 
 

--------------------------------------------------------------------------------

 


(ii)           all obligations of Parent Company under the promissory note
executed by the Company in favor of Thomas J. Richards dated May 29, 2009;


(ii)           all obligations of Parent Company under the promissory note
executed by the Company in favor of Thomas J. Richards dated September 17, 2009;


(iv)           the promissory note dated November 28, 2008 in favor of Dutchess
Private Equities Fund, LTD which was assigned to Thomas Richards on September
15, 2009.


(b)           The Company and Parent jointly and individually hereby agree and
represent and upon which representation the Optionee relies, that the above
consideration represents a fair exchange of value at the time of the granting of
the Option based on the one (1) year historical production net revenue to the
interest of the Leases multiplied by the upper range of the commonly paid 36 to
48 month multiplier.


(c)           Any improvements to the Leases financed by Optionee shall accrue
and inure to the benefit of the Optionee and no adjustments in the herein
prescribed purchase price for the Leases shall be made upon exercise of this
Option to reflect such improvements.


3.           Vesting and Exercise Period.  The Option herein granted shall:


(a)           vest automatically on the date of the granting of the Option;


(b)           be exercisable upon any default under the terms of or other breach
of the notes and obligations above described in Section 2 of this Option
Agreement and;


(c)           shall expire and terminate upon full satisfaction of all of the
Company’s and Parent Company’s obligations under those Notes and Agreements
described above in section 2.


4.            Exercise of Option.


(a)           The Option may be exercised by delivering by e-mail or
transmitting by registered or certified mail to either the Company or Parent at
the selected entity’s then principal office, a written notice (the “Notice”) by
Optionee stating that Optionee has irrevocably elected to purchase the Leases
under the Option. The Option shall be considered to be exercised on the date on
which the Notice is first e-mailed to Company or Parent, or deposited for
delivery to either with a recognized delivery carrier such as but not limited
to, the US Post Office or FED EX.


(b)           Upon the exercise of the Option, the Company and Parent shall as
required, promptly authorize and assist the transfer and recording of such
documents as deemed by Optionee to be reasonably necessary to affect the
transfer of ownership and perfect the rights of Optionee in the aforementioned
property and Leases.


5.            Transferability of Option.  The Option herein granted shall be
assignable and transferable by the Optionee provided that the Optionee shall
notify the Company within five business days of any such transfer or assignment.

 
2

--------------------------------------------------------------------------------

 

6.           Termination; Acceleration.  All rights of the Optionee in the
Option to the extent not exercised shall terminate upon fulfillment and full
satisfaction of all of both the Company’s and the Parent Company’s obligations
under the Notes and Agreements above described in Section 2 and any other
obligations as may hereafter be made to Optionee by Company or Parent Company.


7.           Covenants of the Company and Parent.  At all times from the date of
this Agreement until its termination, the Company and Parent covenant and agree
as follows;


(a)           to maintain the Leases in good condition, free and clear of all
liens, pledges, mortgages, security interests, conditional sales contracts,
charges, hypothecations, or monetary encumbrances whatsoever other than those
that may exist under the considerations listed above in Section 2;


(b)           not to dispose of the Leases or cause or suffer any other lien,
claim or other encumbrance to be placed on or against the Leases for the
duration of this Agreement;


(c)           not to, without the prior written agreement of Optionee, take any
action that would negatively affect the Company’s corporate existence in
accordance with good financial and business standards and practices;
 
 
(d)           maintain existing insurance and the amount and types of coverage
consistent with past practices; and
 
(e)           immediately notify Optionee of the occurrence or possible
occurrence of any litigation, arbitration, or administrative proceedings
relating to or otherwise affecting the Leases.
 
8.           Representations of Company and Parent.


(a)           The Company and Parent jointly and severally represent and warrant
as follows:


(i)           They are each corporations duly organized and validly existing in
good standing under the laws of the respective jurisdictions of their
incorporation.


(ii)           They have the requisite corporate power and authorization to own
their properties and to carry on their business as now being conducted.


(iii)           They are duly qualified to do business and are in good standing
in every jurisdiction in which their ownership of property or the nature of the
business conducted by them makes such qualification necessary, except to the
extent that the failure to be so qualified or be in good standing would not have
a Material Adverse Effect.   “Material Adverse Effect” means any material
adverse effect on the business, properties, assets, operations, results of
operations, financial condition or prospects of the Company and its
subsidiaries, if any, taken as a whole, or on the transactions contemplated
hereby or by the agreements and instruments to be entered into in connection
herewith, or on the authority or ability of the Company to perform its
obligations under this Agreement.


 
3

--------------------------------------------------------------------------------

 

(iv)           The execution, delivery and performance of this Agreement by the
Company and the Parent and the consummation by them of the transactions
contemplated hereby will not (A) result in a violation of the Articles of
Incorporation, any Certificate of Designations, Preferences and Rights of any
outstanding series of stock of the Company or the Bylaws of either Company or
Parent; (B) conflict with, or constitute a material default (or an event which
with notice or lapse of time or both would become a material default) under, or
give to others any rights of termination, amendment, acceleration or
cancellation of, any material agreement, contract, indenture mortgage,
indebtedness or instrument to which the Company or Parent is a party; or (C)
result in a violation of any law, rule, regulation, order, judgment or decree,
including United States federal and state securities laws and regulations and
the rules and regulations of the principal securities exchange or trading market
on which the Common Stock of Parent is traded or listed, applicable to the
Parent (which for purposes of this Agreement means any entity in which the
Parent, directly or indirectly, owns capital stock or holds an equity or similar
interest) or by which any property or asset of the Parent is bound or affected.
 


(v)           Neither the Parent nor the Company is in violation of any term of,
or in default under, the Articles of Incorporation, any Certificate of
Designations, Preferences and Rights of any outstanding series of stock of the
Parent or the Company or the Bylaws or their organizational charter or Bylaws,
respectively, or any contract, agreement, mortgage, indebtedness, indenture,
instrument, judgment, decree or order or any statute, rule or regulation
applicable to the Company or the Parent  


(vi)           The business of the Parent and the Company is not being
conducted, and shall not be conducted, in violation of any law, statute,
ordinance, rule, order or regulation of any governmental authority or agency,
regulatory or self-regulatory agency, or court, except for possible violations
the sanctions for which either individually or in the aggregate would not have a
Material Adverse Effect.  


(vii)           Neither the Company nor the Parent is required to obtain any
consent, authorization, permit or order of, or make any filing or registration
with, any court, governmental authority or agency, regulatory or self-regulatory
agency or other third party in order for it to execute, deliver or perform any
of its obligations under, or contemplated by, this Agreement in accordance with
the terms hereof or thereof.


(viii)           All consents, authorizations, permits, orders, filings and
registrations which the Company and/or the Parent is required to obtain pursuant
to the preceding sentence have been obtained or effected on or prior to the date
hereof and are in full force and effect as of the date hereof.  Neither the
Parent nor the Company is aware of any facts or circumstances which might give
rise to any of the foregoing.  


(ix)           Each has the requisite corporate power and authority to enter
into and perform its obligations under this Agreement, and the execution and
delivery of this Agreement by the Company and Parent and the consummation by it
of the transactions contemplated hereby and thereby, including without
limitation no further consent or authorization is required by the Company or
Parent, their Boards of Directors, or shareholders.


(x)           This Agreement has been duly and validly executed and delivered by
the Company and Parent.


(xi)           This Agreement constitutes the valid and binding obligations of
the Company and Parent enforceable against either in accordance with the terms
herein stated.

 
4

--------------------------------------------------------------------------------

 


9.           Indemnification.
 
(a)           The Company and Parent shall, jointly and severally, indemnify
Optionee and its members, managers, employees, and agents, and defend and save
each of them harmless, for, from, and against any and all losses, damages,
liabilities, costs, and expenses (including reasonable attorneys’ fees and
expenses) (“Losses”) incurred or sustained as a result of or arising in
connection with (a) any breach by the Company or Parent of any agreement,
covenant, representation, or warranty contained in this Agreement or (b) the
gross negligence or willful misconduct of either the Company or Parent in
performing their obligations under this Agreement.
 
(b)           Optionee shall give the Company and Parent prompt written notice
of any Losses or discovery of fact upon which Optionee intends to base a request
for indemnification under Section 9, but in no event shall the Optionee be
liable for any Losses that result from any delay in providing such notice.
 
10.           Damages.  The Company and Parent acknowledge that failure to
timely meet any of their obligations hereunder, will cause the Optionee to
suffer irreparable harm and that the actual damage to the Optionee will be
difficult to ascertain.  Accordingly, the Parties agree that it is appropriate
to include in this Option Agreement a provision for liquidated damages.  The
parties, therefore, acknowledge and hereby agree that should the Company or
Parent breach this Agreement, or upon the exercise of the Option by Optionee,
fail for whatsoever reason, to perform and deliver the Leases free and clear of
any liens or encumbrances and  unthreatened by any action whether filed or
threatened that could cloud the Leases including but not limited to the filing
of a bankruptcy action or assignment to creditors, then as  liquidated damages
the Company and Parent individually and collectively shall pay to Optionee the
lesser of the full amount allowed by law or an amount equal to three (3) times
that of  the obligations to be assumed by Optionee as the purchase price under
Section 2 of this Option Agreement on the date of granting of the Option. The
Parties acknowledge and agree that the provision set forth in this Section 10
represents the Parties’ good faith effort to quantify such damages and, as such,
agree that the form and amount of such liquidated damages are reasonable and do
not constitute a penalty.  The payment of liquidated damages shall not relieve
the Company from its obligations under this agreement.


11.           Miscellaneous.


(a)           The validity, interpretation, construction and performance of this
Agreement shall be governed by the laws of the State of Arizona without giving
effect to the provisions, principles or policies thereof relating to choice or
conflict of law.


(b)           Any and all notices referred to herein shall be sufficient if
furnished in writing and delivered in person or mailed by certified mail (return
receipt requested) to the respective parties at their addresses set forth above
or to such other address as either party may from time to time designate in
writing.


(c)           This Agreement may be executed in one or more counterparts, each
of which shall be deemed an original, but all of which together shall constitute
one and the same instrument.


(d)           No amendment, change or modification of this Agreement shall be
valid unless in writing and signed by all of the parties hereto.

 
5

--------------------------------------------------------------------------------

 


(e)           No reliance upon or waiver of one or more provisions of this
Agreement shall constitute a waiver of any other provisions hereof.


(f)           All of the terms and provisions contained herein shall inure to
the benefit of and shall be binding upon the parties hereto and their respective
heirs, personal representatives, successors and assigns.


(g)           The captions appearing at the commencement of the sections hereof
are descriptive only and are for convenience of reference.  Should there be any
conflict between any such caption and the section at the head of which it
appears, the substantive provisions of such section and not such caption shall
control and govern in the construction of this document.


(h)           This Agreement constitutes the entire understanding and agreement
of the parties with respect to the subject matter of this Agreement, and any and
all prior agreements, understandings or representations are hereby terminated
and canceled in their entirety.


(i)           Any expenses incurred by Optionee in the exercise or enforcement
of this Option Agreement shall be born by the Company or Parent.


(j)           The Option shall be effective as of the date signed below.


[Remainder of this page left intentionally blank]


 
6

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Company has caused this Option Agreement to be duly
executed by its authorized officer as of the date first indicated above.


COMPANY:
     
ENERGY PRODUCERS, INC., a Nevada corporation
     
By:____________________________
 
Date:_______
Name: Dennis Alexander
   
Title:  Chief Executive Officer
         
PARENT:
     
EGPI FIRECREEK, INC., a Nevada corporation
         
By:____________________________
 
Date:_______
Name: Dennis Alexander
   
Title:  Chief Executive Officer
   

 
OPTIONEE:
     
TWL INVESTMENTS A LLC, an Arizona limited liability company
     
By:______________________________________
 
Date: ____________________
Name:  Larry W. Trapp
   
Title:    Managing Director
   

 
***************************************
 
STATE OF
§
  
§
COUNTY OF
§



This instrument was acknowledged before me on the _____ day of _______________,
2011, by Dennis R. Alexander, CEO of Energy Producers Inc. and EGPI Firecreek
Inc., on behalf of said corporations.


Notary Public in and for
the _____________ of ____________________

 
My Commission Expires: ________________________
 

--------------------------------------------------------------------------------

 
STATE OF
_________________§
 
§
COUNTY OF
_________________§



This instrument was acknowledged before me on the _____ day of _______________,
2011, by Larry W. Trapp, Managing Director of TWL Investments a LLC, on behalf
of said limited partnership.


Notary Public in and for
the _____________ of __________________



My Commission Expires: __________________________

 
 

--------------------------------------------------------------------------------

 

EXHIBIT A


Assignment and Bill of Sale

 
8

--------------------------------------------------------------------------------

 